Exhibit 99.1 ADEPT TECHNOLOGY, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands) June 30, June 30, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, less allowance for doubtful accounts of $728 at June 30, 2013 and $629 at June 30, 2012 Inventories Other current assets Total current assets Property and equipment, net Goodwill Intangible assets Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued payroll and related expenses Accrued warranty Line of credit, short-term - Deferred revenue Other accrued liabilities Total current liabilities Long-term liabilities: Tax liabilities, long-term Other long-term liabilities Total liabilities Total stockholders' equity Total liabilities and stockholders' equity $ $ ADEPT TECHNOLOGY, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) Three Months Ended Twelve Months Ended June 30, June 30, June 30, June 30, Revenues $ Cost of revenues Gross margin Operating expenses: Research, development and engineering Selling, general and administrative Restructuring charges, including accelerated stock compensation expense 42 Amortization of other intangibles 89 Impairment of intangible assets and goodwill - - - Total operating expenses Operating loss ) Interest income (expense), net 3 ) ) ) Other income 71 - 71 - Currency exchange loss ) ) (3
